 Case 21-01214-SLM               Doc 21-1 Filed 09/16/21 Entered 09/16/21 13:18:05         Desc
                                     Proposed Order Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF JERSEY

Caption in Compliance with D.N.J. LBR 9004-1

 HERRICK, FEINSTEIN LLP
 Steven B. Smith
 Zachary Denver (pro hac vice pending)
 Rachel H. Ginzburg
 2 Park Avenue
 New York, NY 10016
 (212) 592-1400
 ssmith@herrick.com
 zdenver@herrick.com
 rginzburg@herrick.com

 Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


   In re                                                      Case No. 20-23720-SLM

   BARIS A. KANTARCI,                                         Chapter 7

                      Debtor.                                 Honorable Stacey L. Meisel


   COSMOPOLITAN FOOD GROUP, INC.

                                  Plaintiff,                  Adv. No. 21-01214

                            v.

   BARIS A. KANTARCI

                                  Defendant.


                  ORDER CONCERNING REQUEST TO SEAL DOCUMENTS

            The relief set forth on the following page is ORDERED.




                                                  1
HF 14011346v.2
 Case 21-01214-SLM               Doc 21-1 Filed 09/16/21 Entered 09/16/21 13:18:05               Desc
                                     Proposed Order Page 2 of 2



On request of Cosmopolitan Food Group, Inc. (“CFG”), to seal the following documents,

           Exhibit A: Complaint by former employee against CFG and Kantarci; and
           Exhibit B: Video related to complaint by former employee against CFG and Kantarci.

and the court having considered the request and any objection thereto, it is

      ☐          ORDERED that the request is denied and the underlying document(s) shall be deleted
                 from the court’s electronic filing system.


      ☐          ORDERED, that the request is granted and the document(s) shall be sealed until the
                 expiration of the judiciary records retention period at which time the document will be
                 permanently deleted.




                                                      2
HF 14011346v.2
